UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
DONNA KASSMAN, et al.,                                        :
                                             Plaintiffs,      :    11 Civ. 3743 (LGS)
                                                              :
                           -against-                          :           ORDER
                                                              :
KPMG LLP,                                                     :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on June 17, 2021, a pre-motion conference was held.

        WHEREAS, on July 9, 2021, Defendant filed a motion to seal portions of the transcript of

the June 17, 2021, pre-motion conference. Dkt. No. 1008. It is hereby

        ORDERED that, Defendant’s motion to seal is GRANTED. The unredacted version of

the transcript at Docket Nos. 1004 and 1009 will remain sealed. Only the parties and individuals

identified in the attached Appendix will have access. Although “[t]he common law right of public

access to judicial documents is firmly rooted in our nation’s history,” this right is not absolute, and

courts “must balance competing considerations against” the presumption of access. Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks

omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as

to access is one best left to the sound discretion of the trial court, a discretion to be exercised in

light of the relevant facts and circumstances of the particular case.”). Filing the above-referenced

document in redacted form is necessary to prevent the unauthorized dissemination of personal

information.

        The Clerk of Court is respectfully directed to close the motion at Docket No. 1008.

Dated: July 12, 2021
       New York, New York
                                         APPENDIX

Pursuant to Individual Rule I.D.3, KPMG identifies below all parties and attorneys of record
who should have access to the sealed document:

 Party                                  Counsel of Record

 Plaintiff                              Anne Macedonio
                                        PO Box 201
                                        Abita Springs, LA 70420
                                        c.annemacedonio.cpa@protonmail.com

 Defendant KPMG LLP                     Peter O. Hughes
                                        Ogletree Deakins
                                        10 Madison Avenue Suite 400
                                        Morristown, NJ 07960
                                        973-656-1600
                                        973-656-1611 (fax)
                                        peter.hughes@ogletreedeakins.com

                                        Stephanie Lauren Aranyos
                                        Ogletree Deakins (NYC)
                                        stephanie.aranyos@ogletreedeakins.com

                                        Chris R. Pace
                                        Ogletree Deakins (Kansas City)
                                        chris.pace@ogletreedeakins.com

                                        Diane Marjorie Saunders
                                        Ogletree Deakins (Boston)
                                        diane.saunders@ogletreedeakins.com

                                        Colleen M. Kenney
                                        Sidley Austin LLP
                                        One S. Dearborn St.
                                        Chicago, IL 60603
                                        (312) 853-7000
                                        (312) 853-7036 (fax)
                                        ckenney@sidley.com

                                        Eric G. Hoffman
                                        Sidley Austin LLP (NY)
                                        eghoffman@sidley.com

                                        Wendy M. Lazerson
                                        Sidley Austin LLP (Palo Alto)
Party   Counsel of Record

        wlazerson@sidley.com

        John Gerson Levi
        Sidley Austin LLP (Chicago)
        jlevi@sidley.com
